DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  The end of the claim states, “…providing the two openings and the at least on fluid connecting channel…” (last limitations of the claim) which should be, “…providing the two openings and the at least one fluid connecting channel…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, independent claim 1 seems to disclose the same component multiple times within the claim making the claim limitations unclear.
For example, applicant claims a heat exchanger core having at least two rows of tubes and fin blocks, a first tube and fin block and a second tube and fin block. It’s unclear if applicant is claiming the first tube and fin block and second tube and fin block as part of or in addition to the at least two rows of tubes and fin blocks.  Later the claim states each tube and fin block of the first tube and fin block and second tube having a manifold tube.  This implies each tube has its own manifold tube however the figures only seem to show the first and second fin blocks (not each tube of the fin blocks) having a manifold tube.  For examination purposes examiner will assume only the fin blocks (the combination of individual tubes) has a manifold tube.
	Claim 4 claims the connecting element provides a first inlet opening for a first-second tube end. It’s unclear what part of the apparatus is a first-second tube end.  The claims require each tube to have a first tube end (connected to a manifold) and a second tube end.  It’s unclear if applicant is intending the -first-second tube end to be another end or if applicant is trying to claim the second end of the tubes of the first tube and fin block.  Fore examination purposes examiner will treat claim 4 as if it’s written as:
	“…wherein the connecting element is a plurality of fluid connecting channels, wherein one of the plurality of fluid connecting channels is connected to a respective one of the second end of the tubes of the first tube and fin block and the second end of the tubes of the second tube and fin block such the one of the plurality of connecting channels makes a fluid connection between a respective set of tubes of the second tube and fin block.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PG-Pub 2011/0139425 to Beamer.
	In re claim 1, Beamer discloses a heat exchanger comprising:
	a heat exchanger core having at least two rows of tub and fin blocks (First leg (38) and second leg (40) respectively), a first tube an fin block (first legs (38)) and a second tube and fin block (second leg (40)), each tube and fin block contains an assembly of tubes (tubes (28)) and fins (fins (30)), wherein the tubes are aligned parallel to each other and the fins are located between adjacent tubes (see figure 1);
	each tube having a first tube end and a second tube end,  each of the first fin block and second fin block having a manifold tube, the manifold tubes having a row of openings for fluid tight connection with a respective first end of the tube with the first or second fin block (manifold (22) fluid tightly connects to the tubes on the first leg (38) and manifold (24) fluid tightly connects to the tubes of the second leg (40), see figure 1);
	a connecting element (bend (36)), wherein the second tube ends of the tubes of the first and second fin blocks are fluid tightly connected pairwise with the connecting element.
	
In re claim 2, Beamer discloses the apparatus as described above including the second tube end of the tubes of the first tube block are in fluid tight connection to the second tube end of the tubes of the second tube block via the connecting element (see figure 1).

In re claim 3, Beamer discloses the apparatus as described above including the connecting element is in an arch shaped connecting element (bend (36)) having at least one arch shaped fluid connecting channel [0014].

In re claim 4, Beamer discloses the apparatus as described above including the connecting element is a plurality of fluid connecting channels, wherein one of the plurality of fluid connecting channels is connected to a respective one of the second end of the tubes of the first tube and fin block and the second end of the tubes of the second tube and fin block such the one of the plurality of connecting channels makes a fluid connection between a respective set of tubes of the second tube and fin block. (see figure 1 and paragraph [0014])

The following annotated figure 2 is included to show examiner’s interpretation of the connections of the bend to the respective tube and fin blocks and the interpretation of the cavities and connecting channels

    PNG
    media_image1.png
    579
    709
    media_image1.png
    Greyscale

In re claim 5, Beamer discloses the apparatus as described above including the connecting element provides a first cavity between the connection to the tubes of the first tube and fin block and the connecting channel and second cavity located between the connection to the tubes of the second tube and fin block and the connecting channel.  (See Figure above)

In re claim 11, the claim introduces no specific structural limitations.  Specifically, the use of the apparatus as an evaporator (or condenser) depends on if the apparatus is being used. Specifically, if cool fluid is within the heat exchanger with a hot external environment, the heat exchanger will act as an evaporator (as the fluid inside will heat as hot air flows past the tubes and fins of the heat exchanger). If the fluid within the heat exchanger is hot and the external environment is cool then the heat exchanger would be acting as a condenser.  Structurally there is no difference between an evaporator or a condenser only the use of the apparatus.
Therefore, the heat exchanger of Beamer can function as either a condenser or evaporator and reads on the claim limitation as worded.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2011/0139425 to Beamer in view of U.S. Patent #4,974,670 to Noguchi.
With respect to claims 6-9, Beamer discloses the apparatus as described above but fails to disclose the connecting element is made of a pair of plates located adjacent to each other which are connected to each other providing two openings and a fluid connecting channel, wherein the plates include a profile forming the openings and the channel, the plates being stamped metal plates, and the two plates of a pair create a pre-assembled unit.
Noguchi however teaches it’s known to create a similar type apparatus with two legs and a curved section from a pair of plates (see figure 2) wherein the plates are formed of a stamped metal [column 3, lines 14-16], such that a profile of the plates create the passageways (and openings), wherein a pair of plates attach together with an assembly (not specifically disclosed but some assembly is present to hold the plates together to create a fluid tight passageway) to create a pre-formed unit.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus disclosed by Beamer to include a connecting piece formed by stamped metal plates as taught by Noguchi as such modification helps ensure the spacing between the heat exchanging elements (in other words provide precise finishing without increasing the manufacturing costs).

Specifically, with respect to claim 10, Beamer in view of Noguchi disclose the apparatus as described above but fails to disclose the assembly being rivets, screws, and/or tox elements.
However, Official Notice is taken that screws and rivets are conventional or well-0known features of methods for attaching moments to one another.  Therefore, it would have been obvious to a person having ordinary skill in the art to attach the plates of Beamer in view of Noguchi together by screws or rivets to provide a secure connection between components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #2,307,298 to Pryzborowski, U.S. PG-Pub 2010/0083694 to Takagi et al., U.S. PG-Pub 2006/0213651 to Higashiyama et al., U.S. PG-Pub 2019/0212061 to Jin et al., U.S. PG-Pub 2020/0132378 to Dong et al., U.S. Patent #10,247,482 to Gao, U.S. Patent #6,161,616 to Haussmann, U.S. Patent #5,348,081 to Halstead et al., and U.S. Patent #7,044,207 to Guidat et al. disclose apparatuses with similar structures and components.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649